United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                    February 27, 2006
                                    FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                      _________________                                  Clerk
                                          No. 04-30880

                                      (Summary Calendar)
                                      _________________


NESTOR SALGADO,


                              Plaintiff-Appellant,

versus


ALBERTO R GONZALES, U S ATTORNEY GENERAL; JAMES ZIGLAR; EDWARD
MCELROY; CARYL THOMPSON,


                              Defendants-Appellees.



                           Appeal from the United States District Court
                              For the Western District of Louisiana
                                  UCDC No. 2:04-CV-778-PM



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

         Nestor Salgado appeals the district court’s denial of his 28 U.S.C. § 2241 habeas corpus

petition, which challenged an order of removal by the Board of Immigration Appeals (BIA). In


         *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
accordance with the Real ID Act, this court converts Salgado’s writ petition into a timely petition for

review of the BIA’s order. See Rosales v. Bureau of Immigration and Customs Enforcement, 426

F.3d 733, 736 (5th Cir. 2005), cert. denied __ S.Ct. __, 2006 WL 37358 (Jan. 9, 2006); see also Real

ID Act, Pub. L. No. 109-13, § 106(c), 119 Stat. 231, 311 (2005) (converted petitions shall not be

subject to the thirty-day time filing deadline ordinarily applicable to petitions for review).

        Salgado argues that his two convictions for theft of services do not render him deportable

because they are not crimes involving moral turpitude. 8 U.S.C. § 1227(a)(2)(A)(ii) provides that

an alien is deportable if he is convicted of two crimes involving moral turpitude that are not part of

a single scheme of criminal misconduct. This court reviews de novo the BIA's legal determination

that a given crime involves moral turpitude. Okoro v. I.N.S., 125 F.3d 920, 926 (5th Cir. 1997). This

court has previously held that theft is a crime of moral turpitude. Id. Salgado makes no argument

that theft of services would not fall under this general rule. Accordingly, we will not disturb the

BIA’s determination that Salgado is removable.

        Salgado next complains that his constitutional equal protection rights were violated when he

was denied cancellation of removal pursuant to 8 U.S.C. § 1229b. Salgado has not alleged an equal

protection violation. See Mahone v. Addicks Utility Dist. of Harris County, 836 F.2d 921, 933 (5th

Cir. 1988) (listing the elements of an equal protection challenge).

        Salgado next argues that his equal protection and due process rights were violated by the

Immigration Judge and the BIA throughout his removal proceedings. Salgado’s conclusory

allegations of constitutional violations are unsupported by his brief. Accordingly, he has not

established that he has suffered a constitutional harm. See United States v. Holmes, 406 F.3d 337,

361 (5th Cir. 2005).


                                                  -2-
       Finally, Salgado argues that he received constitutionally ineffective assistance of counsel in

his removal proceedings. He has not, however, demonstrated that he was prejudiced by his counsel’s

performance. Accordingly, he is not entitled to relief on this claim. See Miranda-Lores v. I.N.S., 17

F.3d 84, 85 (5th Cir. 1994) (to prevail on a claim of ineffective assistance of counsel in removal

proceedings, petitioner must demonstrate substantial prejudice).

       For the foregoing reasons, Salgado’s converted petition for review is DENIED.




                                                -3-